Title: From Thomas Jefferson to Benjamin Smith Barton, 14 February 1801
From: Jefferson, Thomas
To: Barton, Benjamin Smith



Dear Sir
Washington Feb. 14. 1801.

Your favor of Jan. 18. is duly recieved. the subject of it did not need apology. on the contrary should I be placed in office, nothing would be more desireable to me than the recommendations of those in whom I have confidence, of persons fit for office. for if the good withold their testimony, we shall be at the mercy of the bad. if the question relative to mr Zantzinger had been merely that of remaining in office, your letter would have placed him on very safe ground. besides that no man who has conducted himself according to his duties would have any thing to fear from me, as those who have done ill would have nothing to hope, be their political principles what they might. the obtaining an appointment presents more difficulties. the republicans have been excluded from all offices from the first origin of the division into Republican & federalist. they have a reasonable claim to vacancies till they occupy their due share. my hope however is that the distinction will be soon lost, or at most that it will be only of republican & monarchist: that the body of the nation, even that part which French excesses forced over to the Federal side, will rejoin  the republicans, leaving only those who were pure monarchists, and who will be too few to form a sect.—this is the 4th. day of the balot, and nothing done: nor do I see any reason to suppose the 6½ states here will be less firm, as they call it, than your 13. Senators. if so, and the government should expire on the 3d. of March by the loss of it’s head, there is no regular provision for reorganising it, nor any authority but in the people themselves. they may authorize a convention to reorganize & even to amend the machine. there are 10. individuals in the H. of R. any one of whom changing his vote may save us this troublesome operation. be pleased to present my friendly respects to mrs Barton, mrs Sarjeant & mrs Waters, and to accept yourself my affectionate salutations.

Th: Jefferson

